EXHIBIT 10.7

 

GUARANTY

 

October 29, 2004

 

Subject to the terms and conditions of this Guaranty, LEHMAN BROTHERS HOLDINGS
INC., a Delaware corporation (“Guarantor”) guarantees the payment of any and all
of the Guaranteed Obligations (defined below), whether absolute or contingent,
payable by BOISE LAND & TIMBER II, L.L.C., a Delaware limited liability company
(“Obligor”) to BOISE CASCADE CORPORATION, together with any subsequent Holder of
the Installment Note (defined below) the “Beneficiary”).  For purposes of this
Guaranty, the “Guaranteed Obligations” are defined as the payments of principal
and interest due (as and when such payments shall become due and payable) under
the terms of the Installment Note dated as of the date of this Guaranty executed
by Obligor in favor of Beneficiary in the original principal amount of
$817,500,00.  Capitalized terms not otherwise defined in this Guaranty shall
have the meanings assigned under the Installment Note.

 

AGREEMENT

 

1.                                       Guarantor agrees that its obligations
under this Guaranty shall be absolute, irrespective of the validity, regularity
or enforceability of this Guaranty or the Guaranteed Obligations, the power,
authority or capacity of the Obligor, the absence of any action to enforce this
Guaranty or the Guaranteed Obligations, the recovery of any judgment against
Obligor or any action to realize upon or to enforce payment of the Guaranteed
Obligations, the winding up or dissolution of Obligor or any other circumstance
that might otherwise constitute a legal or equitable discharge or defense of a
guarantor.

 

2.                                       Except as set forth in Paragraph 3
below, Guarantor waives notice of the acceptance of this Guaranty and of the
extension or continuation of any or all of the Guaranteed Obligations,
presentment, protest, notice, demand or action or delinquency in respect of the
any or all of Guaranteed Obligations, including, without limiting the foregoing,
any right to require a proceeding first against Obligor, any other guarantor,
any other entity or person obligated in relation to the any or all of Guaranteed
Obligations. Guarantor’s obligations under this Guaranty shall not be delayed or
restrained upon the commencement of any bankruptcy or insolvency proceedings in
relation to Obligor or any of its property whether or not any collection,
enforcement or other action against Obligor or any of its property is stayed or
enjoined.  If at any time any payment of any portion of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy or reorganization of Obligor or otherwise, Guarantor’s
obligations under this Guaranty in relation to such payment shall be reinstated
at such time as though such payment had not been made.

 

3.                                       Upon the failure by Obligor to make any
payment of principal or interest due under any Installment Note, Beneficiary
shall make a written notice of demand (a “Demand”) for payment by faxing such
Demand (and confirming receipt by telephone) to Guarantor, at Lehman Brothers
Holdings, Inc., 745 Seventh Avenue, 14F, New York, NY 10019 Attn: Global
Treasurer, Telephone: (212) 526-7000, Facsimile: (646) 758-3204, or such other
address which may be designated by Guarantor by notice to Beneficiary in
writing.  Each Demand shall be in the form (with the blanks filled in
appropriately) specified pursuant to subparagraphs (a), (b) or (c) below, as
applicable:

 

--------------------------------------------------------------------------------


 

(a)                                  If the Demand is being made with respect to
failure to pay regularly scheduled interest when due (without regard to any
applicable cure period) under the Installment Note (an “Interest Payment
Default”), Beneficiary’s notice of Demand shall be in the form of attached
Annex A and shall be delivered to Guarantor within sixty (60) days of the date
of such Interest Payment Default; or

 

(b)                                 If the Demand is being made with respect to
the failure to pay principal and interest due under an Installment Note upon an
acceleration of such Installment Note as a result of an Event of Default under
the Installment Note (an “Accelerated Payment Default”), Beneficiary’s notice of
Demand shall be in the form of attached Annex B and shall be delivered to
Guarantor within one hundred twenty (120) days of the date on which Event of
Default occurred; or

 

(c)                                  If the Demand is being made with respect to
failure to pay regularly scheduled interest and principal under the Installment
Note on the Maturity Date (a “Maturity Date Default”), Beneficiary’s notice of
Demand shall be in the form of attached Annex C and shall be delivered to
Guarantor within one hundred twenty (120) days of the Maturity Date.

 

Nothing in this Guaranty shall prohibit multiple Demands for payment by
Beneficiary with regard to an Installment Note; provided, however, that more
than one Demand may be made for Interest Payment Defaults under an Installment
Note, but only one Demand may be made for an Accelerated Payment Default or a
Maturity Date Default under the Installment Note.  Once a Demand for an
Accelerated Payment Default or a Maturity Date Default has been made, no further
Demands may be made by Beneficiary with respect to such Installment Note.  A
Demand may be made pursuant to this Guaranty at any time on a Business Day
during Guarantor’s regular business hours.  As used in this Guaranty, “Business
Day” shall mean any day other than a Saturday or Sunday, or a day on which
commercial banks in North Carolina or New York are authorized by law to close.

 

Notwithstanding anything to the contrary in this Guaranty, Guarantor shall only
be liable to Beneficiary for the payment of:

 

(i)                                     upon an Interest Payment Default, the
regularly scheduled payment of interest which was due on the Installment Note on
the date of such Interest Payment Default (provided a Demand was delivered to
Guarantor within the notice period set forth in subparagraph (a) above);

 

(ii)                                  upon an Accelerated Payment Default, (A)
accrued and unpaid interest on the Installment Note from the last Payment Date
on which payment was made through and until the earlier to occur of (1) the
first Business Day after the date of delivery of the applicable Demand to
Guarantor and (2) the date which is two hundred forty (240) days from such
Payment Date, and (B) the outstanding principal balance of such Installment Note
(provided a Demand was delivered to Guarantor within the notice period set forth
in subparagraph (b) above); and

 

(iii)                               upon a Maturity Payment Default, (A) accrued
and unpaid interest on the Installment Note from the last Payment Date on which
payment was made through and until the earlier to occur of (1) the first
Business Day after the date of delivery of the applicable demand to

 

2

--------------------------------------------------------------------------------


 

Guarantor and (2) the date which is two hundred forty (240) days from such
Payment Date, and (B) the outstanding principal balance of such Installment Note
(provided a Demand was delivered to Guarantor within the notice period set forth
in subparagraph (c) above).

 

Further notwithstanding anything to the contrary in this Guaranty, Guarantor
shall have no liability to Beneficiary for any Guaranteed Obligations for which
a Demand is not delivered to Guarantor within the notice periods set forth in
subparagraphs (a), (b) and (c) above.

 

4.                                       Guarantor agrees that (i) any such
written notice of demand properly delivered prior to 12:00 noon (Eastern
Standard Time or Daylight Time, as applicable) on any Business Day will be
honored no later than 3:00 p.m. (Eastern Standard Time or Daylight Time, as
applicable) on the next succeeding Business Day, and (ii) any such written
notice of demand properly delivered after 12:00 noon (Eastern Standard Time or
Daylight Time, as applicable) on any Business Day will be honored no later than
3:00 p.m. (Eastern Standard Time or Daylight Time, as applicable) on the second
succeeding Business Day.  Payments under this Guaranty shall be made in
immediately available funds in US dollars in accordance with the payment
instructions set forth in such written notice of demand.

 

5.                                       This Guaranty is a continuing guarantee
of payment and will not be discharged except upon (i) complete indefeasible
payment of the Guaranteed Obligations, notwithstanding any extensions, waivers,
amendments, renewals or any other modifications or indulgences in relation to,
or substitutions for, the Guaranteed Obligations or any part thereof, or
(ii) the termination of this Guaranty by Beneficiary by written notice to
Guarantor.

 

6.                                       Guarantor represents at all times under
this Guaranty that: (a) it is duly organized or formed, validly existing and in
good standing under the laws of its jurisdiction or organization or formation;
(b) it is duly authorized to enter into and perform its obligations under this
Guaranty; (c) nothing in this Guaranty violates or conflicts with any applicable
law or regulation, any of its constitutional documents, or any contractual
agreement binding on it; (d) all governmental consents required for this
Guaranty are in effect; and (e) its obligations under this Guaranty are legally
binding and enforceable except as general principles of equity and bankruptcy or
other similar laws affect the enforcement of creditors’ rights generally.

 

7.                                       Until complete indefeasible payment of
the Guaranteed Obligations, Guarantor shall not exercise any right of
subrogation in relation to payments made by Guarantor pursuant to this
Guaranty.  Guarantor waives any benefit of collateral (if any) which may from
time to time secure all or any of Guaranteed Obligations and authorizes
Beneficiary to take any action or exercise any remedy in relation to the
Guaranteed Obligations without notice to Guarantor.  Guarantor acknowledges that
the Guaranteed Obligations are subject to limitations set forth in the
Installment Note, and that to the extent Guarantor is subrogated under this
Guaranty to Beneficiary’s rights under the Installment Notes, such rights will
remain subject to all limitations applicable to the Guaranteed Obligations.

 

8.                                       Guarantor shall pay all costs, fees and
expenses (including reasonable attorneys’ fees) incurred by Beneficiary in
collecting or enforcing the Guaranteed Obligations.

 

3

--------------------------------------------------------------------------------


 

9.                                       No provision of this Guaranty may be
amended, supplemented or modified, or any of the terms and provisions of this
Guaranty waived, except by a written instrument executed by Guarantor and
Beneficiary.  Any release of Guarantor under this Guaranty shall be ineffective
unless in writing executed by the Beneficiary.

 

10.                                 This Guaranty shall bind Guarantor, its
successors and assigns; inure to the benefit of Beneficiary, its successors and
assigns; and be governed by the laws of New York.  Guarantor shall have no right
to assign its obligations to any other party without the written consent of
Beneficiary.  With respect to any suit, action or proceedings relating to this
Guaranty, Guarantor irrevocably waives (to the fullest extent permitted by law)
any and all right to trial by jury in any legal proceeding in connection with
this Guaranty.

 

11.                                 All payments under this Guaranty will be
made without any deduction or withholding for or on account of any taxes (other
than stamp, registration, documentation, or similar tax) unless such deduction
or withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect.  If Guarantor is so
required to deduct or withhold on account of such taxes, then the Guarantor will
(i) promptly notify Beneficiary of such requirement; (ii) pay to the relevant
authorities the full amount required to be deducted or withheld (including the
full amount required to be deducted or withheld from any amount paid by
Guarantor to Beneficiary under clause (iv) below) promptly upon the earlier of
determining that such deduction or withholding is required or receiving notice
that such amount has been assessed against Beneficiary; (iii) promptly forward
to Beneficiary an official receipt (or a certified copy), or such other
documentation reasonably acceptable to Beneficiary, evidencing such payment to
such authorities; and (iv) pay to Beneficiary, in addition to the payment which
Beneficiary is otherwise entitled under this Guaranty, such additional amount as
is necessary to ensure that the net amount actually received by Beneficiary
(free and clear of any such taxes, whether assessed against Guarantor or
Beneficiary) will equal the full amount Beneficiary would have received had no
such deduction or withholding been required.

 

12.                                 This Guaranty is nonnegotiable, and the
benefits of this Guaranty may not be transferred by Beneficiary except in
conjunction with the transfer of an Installment Note.

 

13.                                 Any provision of this Guaranty which is
prohibited or determined by a court of law to be unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

14.                                 Notices or communications in respect of this
Guaranty shall be addressed to Guarantor at its address provided below.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty by its duly authorized
officer as of the day first above written.

 

 

LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation

 

 

 

By:

/s/ David Goldfarb

 

 

Name:

Goldfarb, Dave

 

 

Treasurer:

CFO and MD

 

 

 

 

 

 

Address:

Lehman Brothers Holdings Inc.

 

 

745 Seventh Avenue, 14th Floor

 

 

New York, NY 10019

 

 

Attn: Global Treasurer

 

 

Telephone: (212) 526-7000

 

 

Facsimile: (646) 758-3204

 

5

--------------------------------------------------------------------------------